DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        WILSON M. CANNON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-407

                              [July 16, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 502015CF003480A.

  Wilson M. Cannon, Indiantown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.